Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/01/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Fuchs on 01/06/21.
The application has been amended as follows: 

 1. (Currently Amended) A corrugated paper display moveable from a stowed condition to a deployed condition comprising[[;]]:
panel; 
a shelf positioned in a respective gap of each segmented shelf support and being folded from a second blank of corrugated paper, the shelf being supported at opposed ends by one respective shelf support flap of each segmented shelf support respectively when the display is in the deployed condition;

a third panel folded from a third blank of corrugated material and having a front panel and two side panels extending from opposed lateral edges of the front panel and extending orthogonally therefrom, the third panel is rotatably connected to the first rectangular sleeve, wherein in the stowed condition a first planar surface of the front panel is in contact with a [[rear]] portion of the first rectangular sleeve, the first rectangular sleeve is nested within the third panel, and the display has a first height, and in the deployed condition the third panel is rotated to be underneath the first rectangular sleeve and the display has a second height which is 1.5 to 2.5 times greater than the first height; 



11.    (Currently Amended) A corrugated paper display moveable from a stowed condition to a deployed condition comprising:

a first rectangular sleeve folded from a first blank of corrugated paper having a back wall panel, a front wall panel, a top surface panel, two opposed side wall panels each having a first lateral edge and a second lateral edge opposed to the first lateral edge, the first lateral edges being connected respectively to opposed lateral edges of the back wall, and each second lateral edge being connected to a segmented shelf support panel, each segmented shelf support panel has a pair of a shelf support flaps and gaps in vertical spaced relationship; wherein when the display is in the deployed condition, each shelf support flap of each segmented shelf support panel is folded downward to contact an inner surface of a respective side wall panel;

a first shelf positioned in one of the gaps of each segmented shelf support and being folded from a second blank of corrugated paper, the first shelf being supported at opposed ends by a first respective shelf support flap of each segmented shelf support respectively when the display is in the deployed condition;




a third panel folded from a fourth blank of corrugated material and having a front panel and two side panels extending from opposed lateral edges of the front panel and extending orthogonally therefrom, the third panel is rotatably connected to the first rectangular sleeve, wherein in the stowed condition a first planar surface of the front panel is in contact with a [[rear]] portion of the first rectangular sleeve, the first rectangular sleeve is nested within the third panel, and the display has a first height, and in the deployed condition the third panel is rotated to be underneath the first rectangular sleeve and the display has a second height which is 1.5 to 2.5 times greater than the first height; 
a connector that attaches the third panel to the first rectangular sleeve to allow rotational movement from the stowed condition to the deployed condition.

12. (Currently Amended) The display of claim 11 further comprising a header panel extending from the top surface panel and being vertically oriented when the display is in the deployed condition[[,]].


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. McBride 5,213,220) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, McBride discloses a corrugated paper display (Fig 1) moveable from a stowed condition (Fig 6) to a deployed condition (Fig 1) comprising:
a first rectangular sleeve folded from a first blank (Fig 6) paper having a front wall panel (Fig 6, #28), a top surface panel (Fig 6, #88), two opposed side wall panels (Fig 6, #38 & #63) each having a first lateral edge and a second lateral edge opposed to the first lateral edge, and each second lateral edge being connected to a segmented shelf support panel (Fig 6, #49 & #68), each segmented shelf support panel (Fig 6, #49 & #68) has a pair of shelf support flaps (Fig 6, #57, #58, #76, & #77) separated by a gap; 
a shelf (Fig 1, #21) being supported at opposed ends by one respective shelf support flap (Fig 6, #49 & #68) of each segmented shelf support (Fig 6, #49 & #68) respectively when the display is in the deployed condition (Fig 1);


each shelf support flap of each segmented shelf support panel is folded downward to contact an inner surface of a respective side wall panel; a shelf positioned in a respective gap of each segmented shelf support and being folded from a second blank of corrugated paper;
a third panel folded from a third blank of corrugated material and having a front panel and two side panels extending from opposed lateral edges of the front panel and extending orthogonally therefrom, the third panel is rotatably connected to the first rectangular sleeve, wherein in the stowed condition a first planar surface of the front panel is in contact with a portion of the first rectangular sleeve, the first rectangular sleeve is nested within the third panel, and the display has a first height, and in the deployed condition the third panel is rotated to be underneath the first rectangular sleeve and the display has a second height which is 1.5 to 2.5 times greater than the first height; 
a connector that attaches the third panel to the first rectangular sleeve to allow rotational movement from the stowed condition to the deployed condition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631